DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 06/10/2022 is acknowledged.  The traversal is on the ground(s) that the restriction of claims 1-14 should be withdrawn because Applicant asserts that searching all groups does not pose a serious burden.  This is not found persuasive because as discussed in the previous Office Action mailed on 04/13/2013, the two Groups, I and II are distinct and independent and lack unit of invention because the required technical feature of a biological product, cooled or frozen is not special technical feature over the cited prior art mentioned in the previous Office Action.
The requirement is still deemed proper and is therefore made FINAL.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 9-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solidification" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the setting of the desired conditions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the setting of the desired conditions" in line 4, which depends on claim 8 and the limitation is not recited.  Also, the limitation of “the liquid mixture”, line 7, where the limitation is not cited in the previous claim from which claim 9 depends; the limitations of “the biological material” and “the chamber”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the internal volumes" in lines 3-4; and the limitation of “the placing”, line 6; the limitation of “the desired conditions”, lines 12-13; and the limitation of “the beginning”; and the limitation of “the first and second chamber portion”; and “the first chamber portion”.   There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the depressurization" in line 4, and the limitation “the atmospheric pressure”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The Nature of the invention; 
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  
In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
	Regarding the instant claim limitation presented in independent claim 1, pertaining to the volume of the device, where the latter is not disclosed within the claim(s) nor the instant specification.  Moreover, there is a lack of direction provided by the inventor regarding the specific volume of the device (Factor F); the breadth of the claims is limited regarding this technical feature (Factor H).  Further, dependent claims of claim 1 are also rejected as they directly or indirectly depend on independent claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6381967 B1- Craig and in further views of US4559298-Fahy and Lebrun (2007).  


Regarding claim 1, Craig teaches the invention discussed above.  Additionally, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the solidification of the biological material is carried out at a cryogenic temperature at a pressure of at least 10 bar and the cryogenic fluid is present in an amount greater than 200kg/m3.
For claim 1,Fahy teaches an invention relating to cryopreservation of biological materials including whole organs, organ sections, tissues and cells (abstract and Col. 2, lines 31-36) and Fahy teaches vitrifying biological systems from 500-2000 atm (which equates to 506.63 bar, Col. 8, lines 16-17), which reads on the instant claim limitation of a cryogenic temperature at pressure of at least 10 bar.  
It would have been obvious to one having ordinary skill in the art to include a cryogenic temperature at pressure of at least 10 bar as taught by Fahy, because Fahy teaches the system is placed into a high pressure chamber and as soon as it has equilibrated sufficiently to vitrify with the aid of high pressures, the pressure is rapidly raised to 500-2000 atm and the temperature lowered as quickly as possible to below (Col. 8, lines 14-18) for vitrification.

Additionally, regarding claim 1, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach the cryogenic fluid is present in an amount greater than 200kg/m3.
Additionally, for claim 1, Lebrun teaches information regarding cryogenics and low temperatures in science and technology (pg. 1, paragraph 1 and abstract), and Lebrun teaches the properties of nitrogen cryogenic fluid, where Table 3 of Lebrun illustrate nitrogen has a bar pressure of at least 10 bar (34 bar, Table 3, pg. 6) and a liquid density in an amount greater than 200kg/m3 (808 kg/m3, Table 3, pg. 6), which reads on the instant claim limitation of a cryogenic temperature at a pressure of at least 10 bar and the cryogenic fluid is present in an amount greater than 200kg/m3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Craig to include the cryogenic fluid is present in an amount greater than 200kg/m3 as taught by Lebrun, because Lebrun teaches nitrogen is advantageous for its wide availability and ease of use for pre-cooling equipment and thermal shielding (pg. 4, line 24).

Regarding claim 2, Craig teaches the invention discussed above.  Additionally, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the pressure ranges from 10 to 1,000 bars.
For claim 2,Fahy teaches an invention relating to cryopreservation of biological materials including whole organs, organ sections, tissues and cells (abstract and Col. 2, lines 31-36) and Fahy teaches vitrifying biological systems from 500-2000 atm (which equates to 506.63 bar, Col. 8, lines 16-17), which reads on the instant claim limitation of wherein the pressure ranges from 10 to 1,000 bars.  
It would have been obvious to one having ordinary skill in the art to include wherein the pressure ranges from 10 to 1,000 bars as taught by Fahy, because Fahy teaches the system is placed into a high pressure chamber and as soon as it has equilibrated sufficiently to vitrify with the aid of high pressures, the pressure is rapidly raised to 500-2000 atm and the temperature lowered as quickly as possible to below (Col. 8, lines 14-18) for vitrification.

Regarding claim 3, Craig teaches the invention discussed above.  Additionally, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the pressure ranges from 10 to 500 bars.
For claim 3,Fahy teaches an invention relating to cryopreservation of biological materials including whole organs, organ sections, tissues and cells (abstract and Col. 2, lines 31-36) and Fahy teaches vitrifying biological systems from 500-2000 atm (which equates to 506.63 bar, Col. 8, lines 16-17), which reads on the instant claim limitation of wherein the pressure ranges from 10 to 500 bars.  
It would have been obvious to one having ordinary skill in the art to include wherein the pressure ranges from 10 to 500 bars as taught by Fahy, because Fahy teaches the system is placed into a high pressure chamber and as soon as it has equilibrated sufficiently to vitrify with the aid of high pressures, the pressure is rapidly raised to 500-2000 atm and the temperature lowered as quickly as possible to below (Col. 8, lines 14-18) for vitrification.

Regarding claim 4, Craig teaches the invention discussed above.  Additionally, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig teaches high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Craig teaches medical and biological applications include cryopreservation of cells, especially oocytes, and tissue (Col. 12, lines 14-16.  Also, Craig teaches the device comprises a receptacle for holding slushed refrigerant (Col. 11, lines 27-28); and high pressure can be used to produce a solidified or slushed primary refrigerant (Col. 11, lines 43-44).  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar and present in an amount greater than 200kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the pressure ranges from 10 to 100 bars.
For claim 4, Fahy teaches an invention relating to cryopreservation of biological materials including whole organs, organ sections, tissues and cells (abstract and Col. 2, lines 31-36) and Fahy teaches vitrifying biological systems from 500-2000 atm (which equates to 506.63 bar, Col. 8, lines 16-17), which reads on the instant claim limitation of wherein the pressure ranges from 10 to 100 bars.  
It would have been obvious to one having ordinary skill in the art to include wherein the pressure ranges from 10 to 100 bars as taught by Fahy, because Fahy teaches the system is placed into a high pressure chamber and as soon as it has equilibrated sufficiently to vitrify with the aid of high pressures, the pressure is rapidly raised to 500-2000 atm and the temperature lowered as quickly as possible to below (Col. 8, lines 14-18) for vitrification.

Regarding claim 5, Craig teaches the invention discussed above in claim 1.  Further, Craig teaches an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig disclose high pressure can be used to produce a solidified or slushed primary refrigerant (i.e. liquid helium) or increase the thermoconductivity of the refrigerant or droplets (Col. 11, lines 43-45).  Moreover, Craig disclose a large number of substances can be employed as the refrigerant, depending on the temperature range desired and the composition of the liquid drops to be frozen (Col. 6, lines 23-26).  Also, Craig disclose various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33).  However, Craig does not explicitly teach at least 10 bar and the quantity of cryogenic fluid in the chamber is greater 200kg/m3.  
For claim 5, Lebrun teaches information regarding cryogenics and low temperatures in science and technology (pg. 1, paragraph 1 and abstract), and Lebrun teaches the properties of nitrogen cryogenic fluid, where Table 3 of Lebrun illustrate nitrogen has a bar pressure of at least 10 bar (34 bar, Table 1, pg. 6) and a liquid density in an amount greater than 200kg/m3 (808 kg/m3, Table 3, pg. 6), which reads on the instant claim limitation of a cryogenic temperature at a pressure of at least 10 bar and the cryogenic fluid is present in an amount greater than 200kg/m3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Craig to include wherein the solidification of the biological material is carried out at a cryogenic temperature at a pressure of at least 10 bar and the cryogenic fluid is present in an amount greater than 200kg/m3 as taught by Lebrun, because Lebrun teaches nitrogen is advantageous for its wide availability and ease of use for pre-cooling equipment and thermal shielding (pg. 4, line 24).

Claim 6: “wherein the temperature is controlled so as to be lower than 170K.”:  Craig disclose a large number of substances can be employed as the refrigerant, depending on the temperature range desired and the composition of the liquid drops to be frozen (Col. 6, lines 23-26).  Also, Craig disclose “refrigerant' includes substances with a temperature less than or equal to 0°C (Col. 6, lines 23-27, where 170K=a negative Celsius value, or less than 0°C), and temperature is controlled via the mechanical refrigeration source (Col. 9, lines 24-25).

Regarding claim 7, Craig teaches the invention discussed above in claim 6.  Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids having a pressure of at least 10 bar in this list, helium and nitrogen are examples.  However, Craig does not explicitly teach wherein the pressure is greater than 20 bar.  
For claim 7, Lebrun teaches a pressure of 34 bar (Table 3, pg. 6), which is greater than 34 bar, and which reads on the instant claim limitation of wherein the pressure is greater than 20 bar.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Craig to include the pressure is greater than 20 bar as taught by Lebrun, because Lebrun teaches nitrogen is advantageous for its wide availability and ease of use for pre-cooling equipment and thermal shielding (pg. 4, line 24) and nitrogen induces a large difference in vaporization rates under the same applied heat load (Table 4, pg. 6).

Regarding claim 8, Craig teaches the invention discussed above in claim 7.  Further, Craig teaches various elements such as helium under pressure and liquid nitrogen (Col. 6, lines 32-33), where paragraph [0035] of the instant specification list examples of cryogenic fluids present in an amount greater than 250kg/m3; in this list, helium and nitrogen are  examples.  However, Craig does not explicitly teach wherein the quantity of cryogenic fluid contained in the chamber is adjusted so as to be greater than 250kg/m3.
For claim 8, Lebrun teaches information regarding cryogenics and low temperatures in science and technology (pg. 1, paragraph 1 and abstract), Lebrun teaches a liquid density in an amount greater than 250kg/m3 (808 kg/m3, Table 3, pg. 6), which reads on the instant claim limitation of wherein the quantity of cryogenic fluid contained in the chamber is adjusted so as to be greater than 250kg/m3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Craig to include wherein the quantity of cryogenic fluid contained in the chamber is adjusted so as to be greater than 250kg/m3 as taught by Lebrun, because Lebrun teaches nitrogen is advantageous for its wide availability and ease of use for pre-cooling equipment and thermal shielding (pg. 4, line 24) and nitrogen induces a large difference in vaporization rates under the same applied heat load (Table 4, pg. 6).

Claim 9: “wherein the biological material is first contained in suspension in a liquid mixture; the setting of the desired conditions is performed prior to the introduction of the biological material into the chamber; and wherein the introduction of the biological material is performed by injection of the liquid mixture into the chamber.”:  Craig disclose a container containing a suspension of biological material (Col. 9, lines 51-52).  Also, Craig disclose a large number of substances can be employed as the refrigerant, depending on the temperature range desired and the composition of the liquid drops to be frozen (Col. 6, lines 23-26).  Further, Craig disclose temperature is controlled via the mechanical refrigeration source (Col. 9, lines 24-25).  Moreover, Craig disclose direct injection of nebulized droplets into the solid or slushed primary refrigerant can maximize the freezing rate for some applications (Col. 10, lines 36-38).  Further, Craig disclose a large number of nebulizing, atomizing and vaporizing devices using different operating principles are available, any of which can be used to produce liquid droplets in a variety of sizes and rates for this freezing process (Col. 9, lines 34-38).

Claim 10: “wherein the chamber comprises a first chamber portion and a second chamber portion, the internal volumes of the first and second chamber portions being separated at the beginning; Page 3 of 619-249 Pre. Amdt. Dated July 30, 2019the step of introduction comprising the placing of the biological material in the first chamber portion free of cryogenic fluid, the placing of the cryogenic fluid in the second chamber portion and the connection of the first chamber portion with the second chamber portion to form the chamber so that the internal volumes thereof are connected; and setting the desired conditions being provided in the second chamber portion so as to achieve the desired conditions within the chamber after connecting the first chamber portion with the second chamber portion.”:  Craig disclose a chamber 38 in Fig. 5 comprising two sections (Col. 8, line 54), further, Craig disclose one filled with a secondary refrigerant and the other partially filled with liquid primary refrigerant (Col. 8, lines 54-55), where the internal volumes of the first and second chamber portions are separated.  Also, Craig discloses an invention relating to methods and apparatus for preservation of specimens by hyper-rapid freezing; more particularly, the present invention relates to methods for hyper-rapid freezing of liquid biological specimens utilizing solid or slushed refrigerants (Col. 1, lines 9-13).  Further, Craig disclose the two sections of the chamber 38 are connected to form the chamber via a disk (Col. 8, lines 55-57).  Also, Craig disclose a large number of substances can be employed as the refrigerant, depending on the temperature range desired and the composition of the liquid drops to be frozen (Col. 6, lines 23-26).  Further, Craig disclose temperature is controlled via the mechanical refrigeration source (Col. 9, lines 24-25).  

Claim 11: “wherein the cryogenic fluid is in liquid or supercritical form.”:  Craig disclose high pressure can be used to produce a Solidified or Slushed primary refrigerant (i.e. liquid helium, Col. 11, lines 43-44).

Claim 12: “further comprising the depressurization of the chamber to the atmospheric pressure and the placing of the solidified biological material in a freezer.”:  Craig disclose evaporative cooling by placing the refrigerant in a vacuum chamber and subjecting it to low pressure (Col. 5, lines 8-9); enclosing the basic apparatus (nebulizer and primary refrigerant) in a pressure chamber would be a typical method to achieve this process. Other special applications may require reducing the pressure below atmospheric, and a similar vacuum chamber would be used in these cases (Col. 11, lines 45-50).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799